Citation Nr: 0215219	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right wrist fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The Board first considered the issue on 
appeal in August 2001, when it was determined that additional 
development was required in order to adequately rate the 
veteran's service-connected disability.  As such, this matter 
was remanded to the RO.  The RO successfully completed the 
requested development, but continued the denial of benefits 
sought on appeal.  Therefore, this matter is returned to the 
Board for additional appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is left handed.

3.  The veteran has mild scapho-lunate arthritis, radial 
lunate arthritis, and radial scaphoid arthritis with a spur 
off of the radial scaphoid of his right, non-dominant arm.

3.  The veteran's right wrist is not frozen in position, but 
he has minimal range of motion with swelling and pain on all 
motion and on gripping.



CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent for 
the residuals of a right, non-dominant wrist fracture with 
degenerative joint disease have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5010-5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. Section 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate a claim for 
benefits.  The VCAA also created 38 U.S.C.A. Section 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the March 2000 Statement of the 
Case, and in the May 2000, and August 2002 Supplemental 
Statements of the Case.  The Board also notes that the 
veteran was specifically informed of the VCAA in the Board's 
August 2001 remand.

By letter dated in October 2001, the veteran was advised of 
the evidence sought by VA and that VA would assist him in 
obtaining additional evidence.  As outlined in an April 2002 
letter, the veteran acknowledged that he had been requested 
by the RO to provide VA with information about other evidence 
that might be available.  He stated that all known evidence 
had been obtained and requested adjudication of the issue on 
appeal based on the evidence of record.  In short, the RO 
informed the veteran which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on behalf of the veteran pursuant to 38 
C.F.R. Section 3.159 (b) (2002).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has been examined by VA on two occasions in connection 
with this claim, he has given testimony both before an RO 
hearing office and the undersigned Member of the Board, and 
he has informed VA that all known evidence has been obtained 
and the issue should be adjudicated based on the evidence of 
record.  Therefore, in view of the development that has been 
undertaken in this claim over a period of several years, 
including development performed upon remand from the Board, 
the Board finds that further development is not needed to 
comply with the VCAA and/or to assist the veteran in 
substantiating his claim on appeal.  The Board specifically 
finds that, for the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim on appeal.  As such, the 
Board finds that the requirements under the VCAA have been 
met, and the Board will proceed with appellate disposition 
without further delay in the resolution of this claim. 

Background

The veteran was originally granted service connection for a 
fracture of the right, non-dominant wrist in a May 1990 
rating decision and a noncompensable evaluation was assigned 
using the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5212.  In a March 1993 rating decision, the veteran's 
wrist disability was recharacterized as the residuals of a 
right wrist fracture with degenerative joint disease and a 10 
percent evaluation was assigned using the criteria of 38 
C.F.R. Section 4.71a, Diagnostic Codes 5010 and 5215, for 
traumatic arthritis rated by limitation of motion.  In 
September 1999, the veteran requested an increase in his 
disability evaluation, asserting that the traumatic arthritis 
in his right wrist had become worse in that his activities 
were limited due to pain.

VA treatment records dated from 1991 through July 2002 
include periodic complaints of right wrist pain.  In May 
1999, he was found to have tenderness in the anterior wrist 
which increased with flexion and extension and increased pain 
with movement.  The veteran was fitted for a splint for 
protection during activities and a home paraffin wax kit was 
ordered for the veteran.  In September 1999, the veteran was 
reintroduced to the use of prescription medication for the 
treatment of his traumatic arthritis.  At that time, he had 
decreased range of motion in the right wrist.

The veteran underwent VA examination in December 1999 and 
complained of severe pain and limited movement in his right 
wrist.  X-rays at that time were noted to reveal no evidence 
of bone or joint abnormality.  Dorsiflexion and palmar 
flexion were each found to be to 30 degrees with pain on the 
extremes.

In October 2000, the veteran elected to see a private 
orthopedist as he was not satisfied with VA findings.  He 
complained of increasing right wrist pain.  X-rays revealed 
mild scapho-lunate, radial lunate, and radial scaphoid 
arthritis as well as a spur off of the radial scaphoid of the 
right arm.  Upon examination, the veteran was found to have 
tenderness, crepitance on ulnar and radial deviation, a good 
range of motion in his fingers, and a good but painful grip.  
He had 20 degrees of both dorsiflexion and palmar flexion 
with sensation grossly intact.  The veteran was treated with 
a series of injections which were noted to have immediately 
alleviated 50 percent of his pain and improved his 
dorsiflexion to 30 degrees.  The treatment note reflects that 
the veteran was to return to the clinic in six weeks; 
however, his next appointment was not until April 2001, when 
it was noted that he had experienced good results from the 
October 2000 injections up until a few weeks prior to the 
April appointment.  The veteran again received a series of 
injections in the right wrist and was advised that additional 
treatment should be in the form of arthroscopy.

The veteran appeared and testified before the undersigned 
Member of the Board in June 2001 that he had very little use 
of his right wrist.  He stated that he had pain all of the 
time with occasional swelling and weakness, and that he 
experienced stinging pain which sometimes lasted for a few 
days when he performed certain activities.  The veteran 
testified that he had retired in 1984 due to heart problems.  
The veteran's wife testified that she performed the household 
chores and yard work because the veteran could no longer do 
them; however, she stated that the veteran continued to drive 
and attend to his personal needs.

The RO obtained documents from the Social Security 
Administration dated in 1985, showing that the veteran was 
found to be disabled due to heart problems and depression.  
The decision of the Social Security Administration does not 
make mention of a right wrist disability.

The veteran returned to his private orthopedist in February 
2002, and discussed possible arthroscopy of the right wrist 
as well as lateral epicondylar pain in his left, dominant 
arm.  He advised his orthopedist that any surgical 
intervention would have to be postponed due to family 
circumstances.  There were no range of motion studies 
included in the treatment note which focused on the veteran's 
complaints of bilateral wrist limitations; however, the 
veteran's orthopedist opined that from a wrist standpoint, 
the veteran was disabled from employment above and beyond 
being disabled from his heart condition.  The orthopedist did 
not make any differentiation between disability caused by the 
veteran's non-dominant arm limitations in relation to his 
dominant arm limitations.  Additionally, the veteran's 
treating orthopedist reported in March 2002, that the veteran 
was unable to use his right hand for normal activities and 
required arthroscopic surgery.

The veteran underwent a second VA examination in April 2002 
and complained of pain, swelling, inflammation and limited 
movement in the right wrist.  It was noted that the veteran 
worked two hours per week cleaning an office.  Upon 
examination, his wrist was slightly swollen and tender to 
palpation.  He had 10 degrees of dorsiflexion which was found 
to be painful and weak against resistance.  The veteran only 
had 1 to 2 degrees of plantar flexion, which was noted to be 
immobile for practical purposes.  The examiner also noted 
that the veteran's use of his right hand was limited by a 
weak grip, but that he was able to retrieve a piece of paper 
from his breast pocket and dress and undress using the right 
hand.  In an addendum to this report dated in May 2002, the 
VA examiner noted that the veteran did not have ankylosis or 
a complete loss of motion in the right wrist.

Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's traumatic arthritis has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5010, which directs 
the rating of arthritis due to trauma and substantiated by x-
ray findings to be performed under the diagnostic code for 
degenerative arthritis.  Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This diagnostic code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or joints 
involved, or, in the absence of limitation of motion, a 10 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

The evidence as outlined above clearly shows that there is 
limitation of motion in the right wrist and that there is x-
ray evidence of arthritis.  As such, the Board looks to the 
diagnostic codes for limitation of wrist movement to 
appropriately rate the veteran's disability.  

Diagnostic Codes 5214 and 5215 provide criteria for rating 
limitation of wrist motion.  Specifically, a 10 percent 
evaluation is assigned under Diagnostic Code 5215 when there 
is evidence of either dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm in the non-
dominant wrist.  Under Diagnostic Code 5214, a 20 percent 
evaluation may be assigned when there is evidence of 
favorable ankylosis in 20 to 30 degrees of dorsiflexion; a 30 
percent evaluation is assigned when there is evidence of 
unfavorable ankylosis other than that meeting the criteria 
for a 40 percent evaluation; and, a 40 percent evaluation is 
assigned when there is evidence of unfavorable ankylosis in 
any degree of palmar flexion or with ulnar or radial 
deviation.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, weakness, swelling, and fatigue have been 
considered in conjunction with the Board's determination of 
the appropriate rating for the veteran's right wrist 
disability.

Based on the evidence as outlined above, the Board finds that 
the veteran has dorsiflexion less than 15 degrees and palmar 
flexion basically limited in line with the forearm as there 
is only 1 to 2 degrees of palmar flexion.  There is, however, 
no evidence that the veteran's right wrist is frozen into 
position.  In fact, at the time the veteran requested his 
increase up through at least October 2000 when he first saw 
his private orthopedist, he maintained at least 20 degrees of 
both dorsiflexion and palmar flexion in the right wrist with 
dorsiflexion being increased to 30 degrees following 
treatment with injections.  Additionally, although the 
veteran's palmar flexion was described as immobile for 
practical purposes in April 2002, it was specifically noted 
in May 2002 that he did not have ankylosis or a complete loss 
of motion in the right wrist.  Accordingly, the evidence does 
not establish that the veteran's right wrist is actually 
frozen in place.

Although the veteran's wrist is not actually immobile, it is 
necessary to consider pain on motion of the wrist.  The 
evidence includes the testimony the veteran presenterd at his 
hearing in June 2001.  At that time the veteran presented 
credible testimony to the effect that all movement of the 
wrist is painful.  Furthermore, the medical reports are 
consistent with this testimony.  According to the recent 
medical reports, the veteran has pain and tenderness around 
the wrist and both movement and gripping cause pain.  In view 
of the constant pain on use of the wrist, the veteran is more 
disabled than he would be if he had only limited movement of 
the wrist.  Therefore, the current manifestations of the 
disability, although less than called for in the criteria for 
a 20 percent rating, are greater than the criteria for a 10 
percent rating.  Under the provisions of 38 C.F.R. § 4.7, in 
cases such as this, the higher rating is applicable if the 
disability more closely approximates the critetria for the 
higher rating.  In this case, the great difficulty the 
veteran has in actual use of the hand and wrist results in 
disability that more closely approximates the criteria for 
favorable ankylosis of the wrist on the minor side.  
Accordingly, a 20 percent rating is warranted. 

Because the veteran has less than actual favorable ankylosis, 
20 percent is the maximum rating that is applicable under the 
rating schedule.  With regard to extra-schedular 
considerations, the record shows that the veteran asserts he 
is totally unemployable because of his wrist disability.  
However, he has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his right wrist disability and 
treatment records are devoid of any finding of exceptional 
limitation due solely to the right, non-dominant wrist 
disability beyond that contemplated by the schedule of 
ratings, taking into account his painful motion.

The Board does not doubt that limitation caused by wrist pain 
and weakness would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The record shows that the 
veteran has limited use of his right hand, that he stopped 
working because of a heart condition, and that his 
orthopedist believes his bilateral wrist disabilities impact 
on his employability.  There is no suggestion in the medical 
record, however, that the veteran is unable to work as a 
result of the limited use of his non-dominant hand.  Thus, 
the Board finds that the veteran's right wrist disability 
does not present such an exceptional or unusual disability 
picture as to require a remand of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. Section 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board finds that the 20 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment.


ORDER

A disability evaluation of 20 percent for the residuals of a 
right wrist fracture with degenerative joint disease is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

